Case 1-20-4010%-eSS DOC Zl Filed Os/l2z/2zO0 Entered Voil2/c20 10744712

| f
Return Date: -f 21 | 202-0-

UNITED STATES BANKRUPTCY COURT / oy 3 D por
EASTERN DISTRICT OF NEW YORK > ¥.

 

In-re:

‘) | | LY Roach. Case No. [-20-Y0109-Ess

Chapter Z

Debtor(s)
x

 

NOTICE OF MOTION

PLEASE TAKE NOTICE that upon the annexed application of
[ ( Uty fog C dL , a bearing will be held before the Hon.
liz. AP eftr cS. Stp AG , Bankruptcy Judge, to consider the motion for an Order

fo cet ee / Vacate fh Le DO bfys LL
la a3 ied Ao Bede L Loke é] C SL.
pe“ ede) Ee bp) mw ral lit, pS Uden

J Ap Tae Ite Cn2 4 7) Lt-r> tf A Lp

 

granting relief as follows:

at

 

 

- , 2
a — kL,
3° + £3 Date and time of hearing: Y f: / [2p t 30 in:
2 a Location: U.S. Bankruptcy Court |
SS . > 271-C Cadman Plaza East
Heo Si Brooklyn, New York 11201-1800
“EEe & i Courtroom # 3SBS_, 3 Floor
an =
as S
“> “
Dated: 2 20

 

 

Print name: Oloer LSaAcik

Address: Sud NDAACD AY OUuGr ST
kw Nt 23%

Phone: 9i7-b74- bu

Email: Bioeeke@opt Saad NEL
 

Case 1-20-4010%-eSS DOC Zl Filed Os/l2z/2z0O Entered Voil2/c20 10'44712

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

x
In re:
Ty Jy i. CaseNo. {1 - 20-Y0/07-
Vive React cegne |g ONT
Debtor(s)
x

 

APPLICATION IN SUPPORT OF MOTION

TO THE HON? Base, EL, Zapeth STeae- _, Bankruptcy Judge
1, od / foe {2 Orc AN ; , make this application in

support of my motion for the following relief:
Recone de / Lecotte, fIrE Des mrss al

 

In in suppor of this motion, I hereby allege as follows:

TL tlep for Rankdugtey te $ fog the Cale pF mg

_ ONG, Fee. Hopin, fo et A meFtusatise dan or ay

ADR pine Se fet EZ LAN sity iy eae by nrzs atte

yrs ale canP ch MGren Listed ty Lat ft Last fe

y pfies LL fe2atinne, bely nate int Me. eD  w@AsEdD ty

LA inMabiaal nto was nat a L Atpipeet” Siac k&  fhen Wwe

IyaP¢. ob ban er fasat el aden alt. ebb fo We c2e®d:

Wherefore, Applicant prays for an Order granting the relief requested.

Dated: (3° /2 -2000 gs :

Signatur.
